HILL, Judge.
On appeal, plaintiff contends that defendant’s liability is limited by Paragraph 3 under “Coverage C — Unscheduled Personal Property” to $18,700. rather than .the $500 limitation in Paragraph 2(b)(5) under. “Additional Conditions.” Thus, the sole question before this Court is whether the “Additional Conditions” section of the policy should be construed with “Coverage C —Unscheduled Personal Property” to limit defendant’s liability to $500.
“Since policies of insurance are prepared by the insurer, they are liberally construed in favor of the insured, and strictly construed against the insurer.” White v. Mote, 270 N.C. 544, 555, 155 S.E. 2d 75, 83 (1967). However, this rule of construction “does not justify the courts in enlarging the terms of the policy beyond the meaning of the language of the policy.” Henderson v. Hartford Accident & Indemnity Co., 268 N.C. 129, 131, 150 S.E. 2d 17, 19 (1966).
Accepting plaintiffs construction of the policy in the case sub judice would require us to enlarge its terms beyond their meaning. The terms of the policy dealing with watercraft, motors, and trailers are clear and unambiguous. The policy reads, “Under Coverage C, this Company shall not be liable for loss in any one occurrence . . . for more than . . . $500 in the aggregate on watercraft . . ..” (Emphasis added.) These terms under “Additional Conditions,” though separate from the enumeration of “Property and Interests Covered” under Coverage C, are part of Coverage C and clearly limit defendant’s liability for damage to plaintiff’s boat, motor, and trailer to $500.
For the reasons stated above, the judgment of the trial judge is
Affirmed.
Judges Hedrick and Whichard concur.